Citation Nr: 0124780	
Decision Date: 10/17/01    Archive Date: 10/23/01

DOCKET NO.  99-05 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether the veteran filed a timely appeal with respect to 
an October 1996 rating decision which denied claims for 
service connection for a back condition, a bilateral shoulder 
condition and residuals of a neck injury. 

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claims for service connection for a back 
condition, a bilateral shoulder condition and residuals of a 
neck injury. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1978 to September 
1980.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  An October 1996 rating decision denied the veteran's 
claims for service connection for a back condition, a 
bilateral shoulder condition and residuals of a neck injury.  
The veteran was notified of that decision on November 1, 
1996. 

2.  The RO received a VA Form 9 (Appeal to Board of Veterans' 
Appeals) from the veteran on October 31, 1997, expressing 
disagreement with the October 1996 decision.

3.  The RO issued a Statement of the Case on January 20, 
1998, which addressed all three issues.

4.  In a September 23, 1998 letter, the RO notified the 
veteran that no VA Form 9 was located concerning his appeal.  
The RO indicated that it had enclosed another VA Form 9 for 
the veteran to complete.  The veteran responded by submitting 
a photocopy of his VA Form 9 which was initially received on 
October 31, 1997. 

5.  Good cause has not been shown to support the grant of an 
extension of the time limit for filing the present appeal.

6.  The evidence introduced into the record since the October 
1996 rating decision does not bear directly and substantially 
upon the specific matter under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims.
CONCLUSIONS OF LAW

1.  The veteran has not submitted a timely substantive appeal 
concerning the October 1996 rating decision which denied 
service connection for a back condition, a bilateral shoulder 
condition and residuals of a neck injury, and good cause has 
not been shown to support the grant of an extension of the 
time limit for filing the present appeal.  38 U.S.C.A. §§ 
5103, 5103A, 7105, 7108 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.109, 20.202, 20.302, 20.303 (2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).

2.  The unappealed October 1996 rating decision which denied 
service connection for a back condition, a bilateral shoulder 
condition and residuals of a neck injury is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2000).

3.  The evidence received since the October 1996 rating 
decision is not new and material; thus, the claims for 
service connection for a back condition, a bilateral shoulder 
condition and residuals of a neck injury are not reopened.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 38 C.F.R. §  
3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal involves the timeliness of the veteran's appeal 
of an October 1996 rating decision which denied service 
connection for a back condition, a bilateral shoulder 
condition and residuals of a neck injury.  Since then, the 
veteran has attempted to reopen these claims by submitting 
new and material evidence.  For the reasons that follow, the 
Board dismisses the claim concerning the timeliness of his 
appeal, and finds that new and material evidence has not been 
submitted to reopen his previously denied claims. 



I.  Duty to Assist

As a preliminary matter, the Board observes that the VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claims.  The statute pertaining to the VA's duty to 
assist the veteran was recently revised.  On November 9, 
2000, the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001), 
went into effect.  In August 2001, VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45630-45632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, it is the general rule that where the 
record demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.

In accordance with the revised statute, the VA has a duty to 
notify the veteran of the evidence needed to substantiate his 
claims.  The VA also has a duty to assist the veteran in 
obtaining relevant evidence if a reasonable possibility 
exists that such assistance would aid in substantiating his 
claims.  After reviewing the claims file, the Board finds 
that there has been substantial compliance with the 
assistance provisions set forth in the new laws and 
regulations concerning the veteran's claims for service 
connection for a back condition, a bilateral shoulder 
condition, and residuals of a neck injury.  In addition, the 
Board finds that, in its rating decisions, Statements of the 
Case, and letters to the veteran, the RO duly informed the 
veteran of the type of evidence needed to support his claims.  

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted version of 38 U.S.C.A. 
§ 5103, the Board finds that the veteran's appeal will not be 
adversely affected merely because the RO has apparently not 
informed him of the enactment of the new provisions.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The Board therefore finds that disposition 
of these claims at this time is appropriate.

II.  Timeliness of Substantive Appeal

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
Under VA regulations, an appeal consists of a timely filed 
Notice of Disagreement in writing and, after a Statement of 
the Case has been furnished, a timely filed Substantive 
Appeal.  38 C.F.R. § 20.200.

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or correspondence 
containing the necessary information.  38 C.F.R. § 20.202.  
Proper completion and filing of a Substantive Appeal are the 
last actions a veteran needs to take to perfect an appeal.  
Id.  A Substantive Appeal must be filed within 60 days from 
the date that the agency of original jurisdiction mails the 
Statement of the Case to the veteran or within the remainder 
of the one-year period from the date of mailing of the 
notification of the determination being appealed, whichever 
comes later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  If 
a claimant fails to file a Substantive Appeal in a timely 
manner, and fails to timely request an extension of time, "he 
is statutorily barred from appealing the RO decision."  Roy 
v. Brown, 5 Vet. App. 554, 556 (1993).  See also YT v. Brown, 
9 Vet. App. 195 (1996); Cuevas v. Principi, 3 Vet. App. 542, 
546 (1992). Cf. Rowell v. Principi, 4 Vet. App. 9 (1993).

In the present case on appeal, a letter from the RO dated 
November 1, 1996, notified the veteran that it had denied his 
claims for service connection for a back condition, a 
bilateral shoulder condition and residuals of a neck injury.  
The RO received a VA Form 9 (Appeal to Board of Veterans' 
Appeals) from the veteran on October 31, 1997, expressing 
disagreement with that decision.  The RO construed that form 
as a Notice of Disagreement.  The RO then issued a Statement 
of the Case on January 20, 1998, which addressed all three 
claims.  In a cover letter accompanying the Statement of the 
Case, the RO informed the veteran that he had 60 days from 
the date of the letter in which to file his Substantive 
Appeal.  

After no response from the veteran, the RO sent another 
letter on September 23, 1998, explaining that it had not 
received a VA Form 9 concerning his appeal.  The RO then 
indicated that it was enclosing another VA Form 9 and 
instructed that it be completed and returned to the above 
address.  Rather than completing this form, the veteran 
submitted a photocopy of the prior VA Form 9 which had been 
accepted as his Notice of Disagreement.  No date was stamped 
on this form to indicate when it had been received by the RO. 

In a November 1998 letter, the RO notified the veteran that 
his appeal had not been timely filed and that there was no 
provision that would allow his appeal to continue.  In a VA 
Form 21-4138 (Statement in Support of Claim), dated September 
1998, the veteran disagreed with that determination.  In 
particular, he took exception with the RO's September 23, 
1998, letter which stated that a VA Form 9 had not been 
submitted, arguing that the RO has received his VA Form 9 on 
October 31, 1997.  A Statement of the Case was issued on 
February 8, 1999, addressing the timeliness of his appeal.  
The RO provided the veteran an opportunity to submit evidence 
and argument concerning that issue.  In a VA Form 21-4138 
(Statement in Support of Claim), dated April 1999, the 
veteran argued that, "I delivered the documentation you 
requested within the authorized time frame.  If there is a 
problem, it is due to your workers, not me."  The veteran 
also requested to be scheduled for a hearing before a member 
of the Board.  A hearing was scheduled to be held at the RO 
on September 20, 2001, but the veteran canceled his hearing 
request with no indication that he wished to reschedule. 

Based on the governing laws and regulations, it appears that 
the veteran's Substantive Appeal was not timely filed.  The 
veteran essentially argues that the VA Form 9 which was 
received by the RO on October 31, 1997, constitutes a timely 
Substantive Appeal.  Indeed, VA regulation provides that a 
Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or correspondence 
containing the necessary information.  38 C.F.R. § 20.202.  
However, since this form was the first correspondence 
received after the veteran was notified that his claims had 
been denied, the RO properly construed it as a Notice of 
Disagreement.  It was after the RO received this VA Form 9 
(Notice of Disagreement) that it issued a Statement of the 
Case.  The applicable regulation clearly states that a 
Substantive Appeal must be filed after a Statement of the 
Case has been furnished.  (Emphasis added).  38 C.F.R. § 
20.200.  Since his original VA Form 9 was received on October 
31, 1997, prior to the issuance of the Statement of the Case, 
there is no legal authority to construe it as a Substantive 
Appeal.  

The only document in the claims file that can be construed as 
a Substantive Appeal is a copy of the VA Form 9 which was 
received at the RO sometime after the RO's September 23, 
1998, letter.  Unfortunately, this date is well after the 
time limit for filing a Substantive Appeal.  Further, the 
record does not reflect that the veteran has shown good cause 
to support the grant of an extension of the time limit for 
filing his Substantive Appeal.  See 38 C.F.R. §§ 3.109(b), 
20.303 (2001).  Accordingly, the Board is without 
jurisdiction to consider these claims, and the appeal is 
dismissed.

III.  New and Material Evidence

While pursuing his appeal concerning the timeliness of his 
Substantive Appeal, the veteran also attempted to reopen his 
claims by submitting new and material evidence.  
Unfortunately, the Board finds that new and material evidence 
has not been submitted since the October 1996 rating 
decision.  Accordingly, the appeal must be denied. 

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a) (2001). 
Certain chronic diseases such as arthritis may be presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service. See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309 (2001).

As noted, the October 1996 rating decision which denied the 
veteran's claims for service connection for a back condition, 
a bilateral shoulder condition and residuals of a neck injury 
was not timely appealed.  Therefore, the October 1996 rating 
decision constitutes a final decision and is not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. 
§§ 7104, 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.  
However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108; see also 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  

Until recently, the method of reviewing a final decision 
based on new and material evidence was potentially a three-
step process.  See Elkins v. West, 12 Vet. App. 209, 214-9 
(1999).  First, the Board had to determine whether the 
evidence submitted since the prior decision was new and 
material, which will be discussed below.  If "the Board 
finds that no such evidence has been offered, that is where 
the analysis must end."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  Second, if new and material evidence had been 
presented, the claim was reopened and must be considered 
based upon all the evidence of record to determine whether it 
was well grounded.  See Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995).  Third, if the claim was well grounded, the VA 
must have complied with the duty to assist in the development 
of the claim under 38 U.S.C. § 5107(a), and then readjudicate 
the claim on the merits on the basis of all evidence of 
record.  See Winters v. West, 12 Vet. App. 203, 206 (1999) 
(en banc) (discussing the three-step analysis set forth in 
Elkins), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second and third steps became applicable only when each 
preceding step was satisfied.  See Vargas-Gonzalez v. West, 
12 Vet. App. 321, 325 (1999).

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a).  Although recently 
amended regulation has slightly altered the definition of 
"new and material" evidence under 38 C.F.R. § 3.156(a), the 
amendment is effective only for claims filed after August 29, 
2001.  66 Fed. Reg. 45,630 (Aug 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.156(a)).  Since the veteran's claim 
was filed prior to this date, the old version applies, which 
states:

New and material evidence means evidence not 
previously submitted to agency decisionmakers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant that it 
must be considered in order to fairly decide 
the merits of the claim.

This regulation involves a three-step analysis.  The first 
step requires determining whether the newly presented 
evidence "bears directly and substantially upon the specific 
matter under consideration," i.e., whether it is probative 
of the issue at hand.  Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  Evidence is probative when it "tend[s] to prove, or 
actually prov[es] an issue."  Routen v. Brown, 10 Vet. App. 
183, 186 (1997), citing Black's Law Dictionary 1203 (6th ed. 
1990).  Second, the evidence must be shown to be actually 
"new," that is, not of record when the last final decision 
denying the claim was made.  See Struck v. Brown, 9 Vet. App. 
145, 151 (1996).  The third and final question is whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  Hodge v. 
West, 155 F.3d 1356, 1359 (Fed. Cir., 1998), citing 38 C.F.R. 
§ 3.156(a).  This need not mean that the evidence warrants a 
revision of the prior determination, but is intended to 
ensure the Board has all potentially relevant evidence before 
it.  See Hodge, 155 F.3d at 1363, citing "Adjudication; 
Pensions, Compensation, Dependency: New and Material 
Evidence; Standard Definition," 55 Fed. Reg. 19088, 19089 
(1990).  New evidence will be presumed credible at this point 
solely for the purpose of determining whether a claim should 
be reopened.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all three tests are satisfied, the claim must be 
reopened.

At the time of the October 1996 rating decision, the evidence 
included the veteran's service medical records, a VA 
hospitalization report dated from May to June 1996, and an 
October 1996 VA examination report.  The veteran's service 
medical records show that he dislocated his left shoulder in 
April 1979, and was seen for back pain on one occasion in May 
1979.  It was noted, however, that these problems resolved 
prior to his separation from active duty in September 1980.  
In May 1996, the veteran was admitted to a VA hospital for 
left cerebrovascular accident with right-sided weakness.  A 
report from that admission also noted that the veteran had 
degenerative joint disease of the shoulder.  The veteran was 
afforded a VA orthopedic examination in October 1996, at 
which time he was diagnosed as having arthritis of the 
thoracic spine, arthritis of the lumbar spine with possible 
nucleus pulposus at L5-S1, and arthritis of the right 
shoulder.  No opinion was provided concerning the etiology or 
date of onset of any of these conditions.  Based on these 
findings, the RO determined that no medical evidence 
established that the veteran had neck disability, and that no 
medical evidence related his back and shoulder disabilities 
to service.  

Since the October 1996 final decision, the only medical 
evidence submitted which pertains to the veteran's claims are 
VA outpatient treatment reports dated from 1978 to 1979.  A 
May 1978 entry notes the veteran's complaints of back pain, 
with no objective findings shown.  The assessment was "no 
deformity."  In 1979, the veteran was seen for a dislocated 
left shoulder, with no mention as to the date of onset.  The 
Board notes that these treatment reports are new, as they 
were not of record at the time of the October 1996 rating 
decision.  Nevertheless, they are not probative to any of the 
issues in this case.  Indeed, none of these records mentions 
the veteran's right shoulder or neck.  The May 1978 entry 
notes the veteran's complaints of back pain, but found no 
objective findings.  Finally, although the veteran suffered a 
dislocated left shoulder in 1979, no opinion relates it to 
service.  Under these circumstances, none of these records 
are probative to the central issues in this case.  
Accordingly, none of these records can be considered material 
as defined by 38 C.F.R. § 3.156.  It thus follows that these 
records do not raise a reasonable possibility of 
substantiating the claims for service connection for a back 
condition, a bilateral shoulder condition and residuals of a 
neck injury.  

The Board has also considered the veteran's own statements in 
support of his claims.   However, the Board points out that 
the content of these statements is essentially duplicative of 
statements previously received and considered at the time of 
the October 1996 decision, and are therefore not new as 
defined under 38 C.F.R. § 3.156.  

As a whole, the evidence received since the October 1996 
rating decision, when viewed either alone or in light of all 
of the evidence of record, does not tend to show that the 
veteran suffers from a back condition, a bilateral shoulder 
condition or residuals of a neck injury as a result of any 
incident incurred in service.  Therefore, it follows that new 
and material evidence has not been submitted since the RO's 
final decision in October 1996.  Because the veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen his finally disallowed claims, the 
benefit-of-the-doubt doctrine may not be applied in this 
case.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  The 
Board views its discussion as sufficient to inform the 
veteran of the elements necessary to reopen his claims.  See 
Graves v. Brown, 8 Vet. App. 522, 524 (1996). 


ORDER

The veteran did not submit a timely appeal from the October 
1996 rating decision which denied service connection for a 
back condition, a bilateral shoulder condition and residuals 
of a neck condition.  Accordingly, the appeal is dismissed. 

New and material evidence not having been submitted to reopen 
an October 1996 rating decision, the appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

